        Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                  :

              - v. -                      :         18 Cr. 218 (RMB)

CHRISTIAN TORO,                           :

                             Defendant.   :

------------------------------------x




                   GOVERNMENT’S SENTENCING MEMORANDUM




                                          GEOFFREY S. BERMAN
                                          United States Attorney
                                          Southern District of New York



Elizabeth A. Hanft
Assistant United States Attorney
         Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 2 of 13



        The Government respectfully submits this memorandum in connection with the

sentencing of defendant Christian Toro (“Toro” or “the defendant”), which is scheduled for May

22, 2019, at 10:00 a.m. The Final Presentence Investigation Report (“PSR”) prepared by the

United States Probation Department (“Probation Department”), dated February 15, 2019, has

correctly calculated the applicable United States Sentencing Guidelines (“Guidelines” or

“U.S.S.G.”) total adjusted offense level of 21, with a Guidelines range of 37 to 46 months’

imprisonment. (PSR at ¶ 82, p. 21). The Probation Department recommends a custodial

sentence of 42 months’ imprisonment. (PSR at pp. 21-23).

        For the reasons set forth below, including the nature and circumstances of the offense; the

history and characteristics of the defendant; the need in this case to promote respect for the law

and deterrence; and to ensure just punishment, the Government respectfully submits that a

variance above the applicable Guidelines, pursuant to 18 U.S.C. § 3553(a), is appropriate in this

case. In light of the egregiousness of the defendant’s conduct and its surrounding

circumstances—which included repeatedly enlisting minors to handle dangerous explosive

materials—such a sentence would be sufficient, but not greater than necessary, to achieve the

purposes of sentencing.

   I.      Offense Conduct

        Toro and his co-defendant, Tyler Toro (who is also the defendant’s brother), stockpiled

explosives and other materials that, together, constituted a bomb—a “readily assemblable

destructive device” —in an apartment building in the Bronx. (PSR ¶¶ 27-29). They stored a

cache of dangerous materials in that apartment, and Toro enlisted minors—students at the school




                                                 1
         Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 3 of 13



where he worked—to assist him in building the device. (PSR ¶ 27). In addition, Toro was

engaged in a sexual relationship with one of those students (“Student-1”). (PSR ¶ 23).

       On December 4, 2017, Student-1, who attended the school in Harlem where Toro worked

as a teacher, called a bomb threat in to the school. (PSR ¶ 22). Law enforcement arrested

Student-1 as a result of the bomb threat. (Id.). Upon reviewing her text messages, law

enforcement agents found that the same day, Student-1 had sent Toro a text message stating that

she was “bored asf.” (Id.) Toro had responded, “You should call the school from your google #

from the bathroom / Say there’s a ombbay in the uildingbay.” (Id.). After Student-1 called in

the bomb threat, Toro sent a message stating that he did not think Student-1 had been serious, to

which Student-1 responded that she had done what Toro told her to do. (Id.).

       Not long after the bomb threat, Toro resigned from his teaching job. (Id.) When his

brother returned Toro’s school laptop, the laptop had on it, among other things: (i) a copy of The

Anarchist Cookbook, a book that provides instructions for manufacturing explosive devices;

(ii) a Federal Emergency Management Agency (“FEMA”) document, entitled “GS-17 Overview,

FEMA Document, Brief to Metropolitan North New Jersey Federal Executive Board”; (iii) a

photograph of a chart entitled “Understanding the Semitic Attack Pattern”; and (iv) an

organizational chart of positions at the Central Intelligence Agency. (PSR ¶ 25).

       On February 8, 2018, law enforcement agents interviewed Toro at his Bronx apartment,

where he lived with his mother and brother. (PSR ¶ 26). During that interview, Toro told agents

that he had not intentionally downloaded The Anarchist Cookbook to his school computer;

instead, he claimed, he had been researching the 2013 Boston Marathon bombings and had come




                                                2
         Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 4 of 13



across The Anarchist Cookbook. (Id.). Toro stated that he had only looked at the book’s table of

contents. (Id.). He further claimed that he had never built a bomb. (Id.).

       In fact, Toro had paid students to assist him in building a destructive device. (PSR ¶ 27).

Specifically, at least two students at the school visited Toro’s apartment on several occasions

between approximately October 2017 and early January 2018. (Id.). During those visits, Toro

paid each student approximately fifty dollars per hour to break apart commercial fireworks and

remove and store their explosive powder in containers. (Id.). Toro recorded some of these

payments: a page inside a notebook recovered from Toro’s apartment on the day he was

arrested, labeled “Operation Flash,” contained a ledger with the initials of one of the students,

along with the apparent hours that student had worked and payment he either made to or owed

the student in exchange for the student removing explosive powder from fireworks. (PSR ¶ 33).

On one of the visits, Toro lit the explosive powder—what he referred to as “flash powder”—on

fire in order to demonstrate to a student how it worked. (PSR ¶ 27). Toro recommended that the

student read The Anarchist Cookbook. (Id.).

       On February 15, 2018, law enforcement agents executed a search warrant at the

apartment where Toro lived. (PSR ¶ 28). Toro, his brother, and his mother were inside the

apartment. (Id.). The apartment contained a trove of dangerous materials—all of the ingredients

for manufacturing a bomb. (PSR ¶¶ 28-29). In Toro and his brother’s shared bedroom were:

(i) a glass jar containing low energy explosive powder; (ii) approximately five pounds of

aluminum powder; (iii) approximately five pounds of potassium nitrate; (iv) approximately

twenty pounds of iron oxide; (v) a strip of magnesium metal; (v) approximately two pounds of

confectioner’s sugar; (vi) a plastic container appearing to contain “thermite,” mixed from iron


                                                 3
           Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 5 of 13



oxide and aluminum powder; (vii) a cardboard box containing firecrackers; and (viii) apparent

“ball bearings,” or metal spheres, and CO2 cartridges, which can be used as fragmentation for a

bomb in order to inflict greater damage during an explosion. (PSR ¶ 28). Those materials are the

components of an improvised explosive device (“IED”), including an explosive main charge (the

low energy explosive powder), a fuzing system (the magnesium strip), a container (the glass jar),

and fragmentation (the ball bearings and CO2 cartridges). (PSR ¶ 29). As noted, iron oxide and

aluminum powder form thermite when combined—an explosive material that creates very high

temperatures upon combustion, and is therefore used in incendiary bombs. (Id.).

          On the apartment’s fire escape, agents also found a jar of improvised napalm, consisting

of gasoline and Styrofoam – a highly flammable substance also used in incendiary bombs. (Id.).

          In addition to this cache of IED components, Toro’s apartment contained several

notebooks full of handwritten pages concerning the device and apparent plans relating to it,

conspiracy theories, violence, and weapons. (PSR ¶ 31). For example, a diary that appeared,

based on the inscription it bore, to belong to Tyler Toro, stated the following, among other

things:

             •   “WHEN YOU FIND OUT I THREW AWAY ALL EVIDENCE [OF

                 OPERATION CODE NAME ‘FLASH’ 1] I COULD FIND IN YOUR ROOM, I

                 HOPE THIS DOESN’T TURN INTO A SCENE FROM GOODFELLAS”;

             •   “WE ARE TWIN TOROS STRIKE US NOW, WE WILL RETURN WITH

                 NANO THERMITE”; and




1
 As noted, Toro referred to the powder he had students remove from fireworks as “flash
powder.” (PSR ¶ 27).
                                               4
           Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 6 of 13



             •   “IF YOU’RE REGISTERED AS A SEX OFFENDER, THINGS WILL BE

                 DIFFICULT. BUT I AM HERE 100%, LIVING, BUYING WEAPONS.

                 WHATEVER WE NEED.”

(Id.). A yellow backpack belonging to Toro contained a file card with handwriting that read:

“UNDER THE FULL MOOON THE SMALL ONES WILL KNOW TERROR,” and appeared

to contain a code. 2 (PSR ¶ 32).

          Toro and his brother exchanged text messages about obtaining guns and obtaining a

membership to “guns for hire” in order to “add[] credibility,” so that the brothers could “travel

with weapons (in trunk unloaded)” to the range. (PSR ¶ 34). In addition, Tyler Toro sent a text

message to Toro stating, “Got us mini crossbows. 20 dollars each. Practice with that. Headshot

close range would be kill shot.” (Id. (emphasis added)). In one conversation, the brothers

discussed the October 2017 Las Vegas nightclub shooter’s police scanner. (Id.). Tyler Toro

stated, “Video has some info on police scanners / We need to invest in one.” (Id.). Toro

responded, “Copy, I see couple on Amazon for 100.” (Id.).

          Toro and his brother were arrested the same day that apartment was searched. (PSR

¶ 35). When law enforcement agents arrived at the residence, Toro was flushing marijuana (also

a frequent subject of his text messages) down the toilet. (PSR ¶ 34).

    II.      The Defendant’s Plea and Applicable Guidelines Range

          On February 15, 2018, Toro was charged by complaint with unlawfully manufacturing

and aiding and abetting the manufacture of a destructive device, in violation of Title 26, United




2
  The phrase appears to be associated with various conspiracy theories and postings on the
Internet, including the so-called “dark web.”
                                                5
         Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 7 of 13



States Code, Sections 5822, 5861(f), and 5871 and Title 18, United States Code, Section 2, and

distributing explosive materials to a minor, in violation of Title 18, United States Code, Section

842(d)(1). On March 15, 2018, the grand jury returned an indictment (the “Indictment”),

charging Toro with conspiring to unlawfully make and possess a destructive device, in violation

of Title 18, United States Code, Section 371 and Title 26, United States Code, Sections 5822,

5861(d), 5861(f), and 5871 (Count One); unlawfully manufacturing and aiding and abetting the

manufacture of a destructive device, in violation of Title 26, United States Code, Sections 5822,

5861(f), and 5871 (Count Two); unlawfully possessing a destructive device, in violation of Title

26, United States Code, Sections 5861(d) and 5871 (Count Three); and distributing explosive

materials to a minor, in violation of Title 18, United States Code, Sections 842(d)(1) and

844(a)(1) (Count Four).

       On November 26, 2018, Toro pleaded guilty to Counts One through Three of the

Indictment, pursuant to a plea agreement (the “Plea Agreement”) with the Government. The

Plea Agreement calculated Toro’s Criminal History Category as I, and the applicable base

Guidelines offense level, pursuant to U.S.S.G. § 2K2.1(a)(4)(B), as 20. In addition, because the

offense involved a destructive device, the Plea Agreement provided for a two-level increase in

the offense level, pursuant to U.S.S.G. § 2K2.1(b)(3)(B). And because the defendant used a

person less than eighteen years of age to commit the offense, the Plea Agreement provided for an

additional two-level increase, pursuant to U.S.S.G. § 3B1.4.

       The Plea Agreement also assumed a two-level reduction due to the defendant’s

acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a), and an additional one-level

reduction, due to the defendant’s assistance to authorities in the investigation or prosecution of


                                                 6
           Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 8 of 13



his own misconduct by timely notifying authorities of his intention to enter a plea of guilty,

pursuant to U.S.S.G. § 3E1.1(b). That calculation resulted in a stipulated Guidelines range of 37

to 46 months’ imprisonment.

          In the PSR, finalized on February 15, 2019, the Probation Department also concluded that

the defendant’s applicable Guidelines range was 37 to 46 months’ imprisonment (the

“Guidelines Range”), based on an applicable Guidelines offense level of 21and a Criminal

History Category of I. (PSR ¶¶ 49, 52, 82, p. 21). The Probation Department recommends that

the Court sentence the defendant to 42 months’ imprisonment, noting that the defendant

“jeopardized th[e] safety of at least two minors”; placed the residents of his apartment building at

risk; and was “at least in part responsible for the bomb threat called in to the Harlem charter

school,” which “undoubtedly interrupted the school, drew the resources of law enforcement and

emergency services away from real emergencies, and may have caused fear” among students,

teachers, and parents. (PSR at p. 22).

   III.      Applicable Law

          As the Court is well aware, the Sentencing Guidelines still provide strong guidance to

sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.

Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study

based on extensive empirical evidence derived from the review of thousands of individual

sentencing decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the

Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49.

After that calculation, however, the Court must consider the seven factors outlined in Title 18,

United States Code, Section 3553(a), which include the nature and circumstances of the offense,


                                                  7
           Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 9 of 13



the need to adequately deter criminal conduct and promote respect for the law, and the need to

provide just punishment. Id. at 50 & n.6. When imposing a sentence outside the range

recommended by the Guidelines, the Court must “‘consider the extent of the deviation and

ensure that the justification is sufficiently compelling to support the degree of the variance.’”

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (quoting Gall, 552 U.S. at 50).

    IV.      Discussion

          A. The Nature and Circumstances of this Offense

          Under any circumstances, the defendant’s conduct was reprehensible. Toro struck fear

into the hearts of his neighbors and his community by assembling an IED, capable of inflicting

great damage, injuries, and even death should it have been detonated. His conduct was no lark or

exploratory educational endeavor—among other things, the scores of ball bearings he possessed,

the only reasonable purpose of which would be to inflict maximum damage as fragmentation for

a bomb—speak to a far more nefarious purpose. And the defendants’ own words—revealing as

they do a fascination with violence, conspiracy theories, weapons, and retaliation—support that

interpretation of his actions.

          Even if, as the defendant maintains despite his writings and text messages suggesting

otherwise, his deeply disturbing actions were simply the result of his lifetime fascination with

“military and law enforcement” matters, and he had no intention of detonating the device he was

building and storing, see Defense Sentencing Memorandum, dated May 6, 2019 (“Def. Mem.”)

at pp. 1, 4, simply possessing and manipulating the materials posed a grave threat to the

defendants’ neighbors, the minors Toro enlisted to assist him, the defendants’ mother, and the

defendants themselves. Such conduct alone warrants a substantial sentence.


                                                  8
        Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 10 of 13



       But there was more to the defendant’s crime. He used students—individuals whose care

had been entrusted to him—to assist him in his crime. He demonstrated a flash powder

explosion to one of them and encouraged her to read a bomb-making manual. He paid the

students handsomely—fifty dollars per hour—for their services. Although the Guidelines range

includes a two-level enhancement for the use of a minor to commit the crime, it does not account

for a teacher, who is in a unique position to influence and control his students, paying multiple

students to build a bomb. The defendant’s enlisting students in his dangerous operation renders

his conduct yet more deplorable, and more harmful. What is more, the defendant was having a

sexual relationship with one of those students, Student-1, who was sixteen years old at the time.

The defendant argues that the Court should not consider that conduct, which is the subject of a

state prosecution and is “not one of the offenses at issue.” Def. Mem. at p. 4 n.1. But that

argument is meritless. The nature of the relationship between the defendant and those he used to

assist him in committing crimes is wholly relevant to the charged conduct here. The defendant’s

highly problematic behavior bears directly on the nature and circumstances of the offense, as

well as his history and characteristics. And the defendant’s relationship with Student-1 is yet

another aggravating factor, not reflected in the Guidelines, that this Court should consider under

its 18 U.S.C. § 3553(a) analysis. The defendant’s sentencing memorandum describes this case as

a “tragedy.” Def. Mem. at p.1. It is a tragedy—not just for the defendant and his family, but for

the students whose lives he affected through his deeply disturbing, and dangerous, conduct.

       Also unaccounted for by the Guidelines is the bomb threat that the defendant urged

Student-1 to call in to the school where he worked. This bomb threat at a New York City school

undoubtedly caused panic and chaos; it also caused significant resources to be expended


                                                 9
        Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 11 of 13



unnecessarily. That conduct—which is closely related to, and of a piece with, the manufacture

of an IED and the chilling writings found throughout the defendants’ apartment—sheds some

light on the defendant’s intentions in building a bomb. At the very least, it suggests that the

defendant intended to elicit fear with his actions, and was not simply engaged in solitary

exploration in order to satisfy his own “misplaced curiosity.” Def. Mem. at p. 4.

       Finally, this Court should also consider the jar of improvised napalm—a substance used

for incendiary bombs—found on the defendants’ fire escape, both with regard to the defendant’s

overall intentions and as an additional aggravating factor more generally, whatever those

intentions. That substance, too, could have caused grave injuries. Like the ball bearings, its sole

plausible purpose is to enhance the damage that a bomb inflicts. The defendants stored it in open

air outside a large New York City apartment building. The Guidelines range nowhere accounts

for this additional destructive conduct.

       In sum, due to the nature and circumstances of this offense, the Court should vary upward

from the applicable Guidelines range. That range is the product of a statutory scheme that

appears primarily designed to deter people from failing to register devices and to ensure

compliance with certain restrictions governing their manufacture. It does not fully capture the

conduct associated with stockpiling explosive and other materials in one’s home, possibly in

contemplation of using them; enlisting the help of students to build an IED; storing napalm on a

fire escape; and encouraging a student to call a bomb threat into a high school.

       B. Toro’s History and Characteristics

       Although the defendant has no prior criminal history, he has been charged with statutory

rape and related charges, based on the conduct with Student-1 described above. The defendant’s


                                                 10
        Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 12 of 13



sentencing memorandum speaks at length about his professional success up until the charged

offense, and his strong family support system. See, e.g., Def. Mem. at pp. 1, 3, 6-7. However

admirable the defendant’s accomplishments may otherwise have been, the fact remains that he

engaged in the instant offense and related conduct despite those accomplishments and while

surrounded by that same support system.

       The defendant asserts that



                                          Def. Mem. Ex. B. at p.1, leading to his conduct in this

case. 3 Certainly, the defendant’s writings and text messages suggest a fascination with

conspiracy theories. But it is important to differentiate between emotional distress and unusual

fantasies on the one hand and real-world, concrete action on the other. The defendant’s actions

were real, and they were dangerous. They warrant a substantial term of incarceration.

       C. The Need to Promote Respect for the Law, to Ensure Just Punishment, and for
          Deterrence in This Case

       There is a critical need in this case to promote respect for the law and to provide both

general and specific deterrence. First, it is important to demonstrate to would-be offenders

through this widely publicized incident the severe consequences that accompany such conduct,

which threatens the public safety, inspires panic and chaos, and could, whether by design or by

accident, inflict severe damage and destruction. Even taking steps in the direction of building

and detonating bombs, and stockpiling caches of dangerous materials—what amounts to early-




3
  For this and other reasons, the Government agrees that the Court’s sentence of supervised
release should include a mental health treatment component, which the defendant himself has
also sought. Def. Mem. at pp. 7-9.
                                               11
Case 1:18-cr-00218-RMB Document 54 Filed 05/10/19 Page 13 of 13
